ICJ_122_ApplicationGenocideConvention-Revision_BIH_YUG_2003-02-03_JUD_01_ME_05_FR.txt. 70

OPINION INDIVIDUELLE DE M LE JUGE MAHIOU

Demande en revision — Recevabilité de la requête — Article 61 du Statut de la
Cour — Notion de fait — Existence ou non d’un fait nouveau — Appartenance
aux Nations Unies — Compétence ratione personae, ratione materiae ef ratione
temporis de la Cour — Admission aux Nations Unies et conséquences —
Convention sur le génocide — Comportement de la Partie demanderesse —
Faute de la Partie demanderesse

1 Tout en souscrivant pleinement aux motivations et conclusions
d’une grande concision de la Cour, je souhaite cependant expliciter
davantage cette adhésion en revenant, très brièvement, sur quelques
points dont certains ne sont pas évoqués dans l’arrêt, dès lors que la Cour
a constaté qu'il n’y avait pas de fait nouveau et qu'il serait, par consé-
quent, surabondant de se prononcer sur ces points ainsi d’ailleurs que sur
les autres exigences requises par l’article 61 de son Statut

Selon la Yougoslavie, trois «faits» qui seraient décisifs sont invoqués
pour fonder sa demande en revision du Jugement de la Cour du 11 juillet
1996, elle aurait découvert en 2000 qu’à la date du jugement elle ne pou-
vait pas être justiciable devant la Cour parce que

— elle n’était pas membre de l'Organisation des Nations Unies,

— elle n’était pas partie au Statut de la Cour,

— elle n’était pas lee par l’article IX de la convention sur le génocide du
9 décembre 1948,

— et que ces faits étaient ignorés de la Partie yougoslave et de la Cour

2 Sans vouloir, à ce stade, entrer dans des débats sémantiques com-
plexes sur la notion de fait (voir notamment les intéressantes observa-
tions de l’ancien greffier de la Cour, M S Torres Bernärdez, «A propos
de l'interprétation et de la revision des arrêts de la Cour internationale de
Justice», Mélanges en l'honneur de R Ago, 1987, vol HI, p 473-478) et
en partant simplement d’une définition de base retenue par tous les dic-
tionnaires, notamment ceux de droit international public, un fait est un
événement qui s’est produit, qui a eu lieu à un moment donné, cette défi-
nition de base et de bon sens met en valeur un élément essentiel, celui de
l'existence ou de la réalité objective de ce fait, et donc de la vérification ou
de la constatation par la Cour qu'il s’est bien produit ou qu’il a eu heu au
moment propice pour pouvoir s’en prévaloir

3 Or, qu’en est-1l des trois «faits» dont se prévaut la Yougoslavie?
Tout d’abord, ces trois «faits» n’apparaissent pas au premuer abord et ne
se découvrent pas dans leur réalité matérielle ou objective, en quelque
sorte, tls ne sont pas des faits bruts dont l’existence et la constatation
s'imposent d’elles-mémes, 1ls sont plutôt le résultat d’un processus d’inter-

67
71 DEMANDE EN REVISION (OP IND MAHIOU)

prétation et de représentation, ils ne doivent leur invocation qu’à la sur-
venance d’un autre fait postérieur qui lui est incontestable la décision
d'admission de la Yougoslavie aux Nations Unies du 1° novembre 2000
Autrement dit, sur la base d’un fait reconnu qui s’est produit en 2000, la
Yougoslavie déduit par une construction intellectuelle que d’autres «faits»
n'auraient pas existé en 1996 ou qu'ils seraient d’une autre nature Or,
cette construction intellectuelle qui remonte le temps, tout en ayant les
apparences de la logique, se révèle infondée, notamment au regard des
exigences de l’article 61 du Statut de la Cour En effet, le raisonnement
de la Yougoslavie s’appuie sur la décision d’admission de l’année 2000
pour faire la démonstration suivante en forme de syllogisme pour être
partie au Statut de la Cour, 1l faut être Membre des Nations Unies, or,
la Yougoslavie n’était pas membre des Nations Unies en 1996, donc,
elle n’était pas partie au Statut de la Cour ou justiciable devant elle
Toutefois, l'exactitude de ce syllogisme dépend de la véracité de cha-
cuné des propositions de base, sinon on serait en présence d’un faux
syllogisme

4 S'il est admis que normalement, et sous réserve de l’article 35 du
Statut, pour être partie au Statut de la Cour, 1l faut être Membre des
Nations Unies, en revanche, la seconde proposition selon laquelle la
Yougoslavie n’était pas membre des Nations Unies entre 1992 et 1996 et
la conclusion selon laquelle elle n’était pas justiciable devant la Cour
restent à prouver, elles sont des pétitions de principe qui s’appuient sur
le simple postulat que, si la Yougoslavie a été admise aux Nations Unies en
2000, c’est qu’elle n’en était pas membre auparavant et notamment pen-
dant la période allant de la saisine de la Cour à l’arrêt de 1996 Mais cette
affirmation, à partir d’une déduction très abstraite par raisonnement a
contrario, occulte précisément les faits, c’est-à-dire les complexités et
incertitudes affectant le statut de la Yougoslavie pendant ladite période
comme le montrent non seulement les débats devant les différents or-
ganes de l'Organisation des Nations Unies, les explications du secrétaire
général adjoint des Nations Unies et la position de la Cour, mais aussi et
surtout le comportement de la Yougoslavie elle-même

5 Après avoir longtemps interprété ces complexités et incertitudes
comme ne l’empêchant pas d’être Membre des Nations Unies, la You-
goslavie les réinterpréte et les requalifie, pour les besoins de sa requéte en
2001, comme autant de facteurs démant son appartenance aux Nations
Unies Pourtant les faits sont les mêmes et bien qu'ils soient toujours
ambigus, ouvrant ainsi la voie à des divergences d'interprétation, ils n’ont
pas changé et ce sont tout simplement la représentation intellectuelle et la
position de la Yougoslavie qui ont changé pour demander la revision de
Parrét du 11 juillet 1996 Puisque les faits sont les mêmes, il est bien dif-
ficile de découvrir des faits nouveaux de nature à justifier une demande en
revision En effet, une nouvelle représentation de la même réalité ne
transforme pas celle-c1 en un fait nouveau Or, comme le déclare la sen-
tence du Tribunal mixte franco-allemand du 29 juillet 1927 en l’affaire
Baron de Neuflize

68
72 DEMANDE EN REVISION (OP IND MAHIOU)

«la revision ne se motive pas par la critique d’une doctrine de
droit ou par l'appréciation différente des faits, ou même par les
deux, mais uniquement par l'insuffisance d’information par rapport
aux faits» (Recueil des décisions des tribunaux arbitraux mixtes, VII,
p 632)

6 A supposer d’ailleurs que les «faits» hypothétiques découlant d’une
déduction et d’une nouvelle représentation correspondent à la réalité,
sont-ils «nouveaux» pour rentrer dans les prévisions de l’article 61 du
Statut de la Cour? Tout en invoquant trois «faits nouveaux», en réalité,
la requête de la Yougoslavie repose fondamentalement sur un seul «fait»
prétendument «nouveau» et qu’elle déduit a contrario de son admission
aux Nations Unies le 1% novembre 2000 la non-appartenance à l’Orga-
nisation des Nations Unies à la date du jugement Tel est, semble-t-1l, le
seul «fait» — dont découleraient les deux autres — susceptible de servir
de base pour une demande en revision A supposer encore, par hypothése
de travail, que l’on souscrive à cette construction qui part d’un fait de
l’année 2000 pour révéler l’existence — ou plutôt l’inexistence — d’un
autre fait en 1996, sa découverte ou connaissance est-elle nouvelle? Car,
finalement, c’est de cela qu'il s’agit ce n’est pas le fait lui-même qui est
intrinsèquement ou objectivement nouveau, c’est sa connaissance qui doit
être nouvelle pour la partie qui s’en prévaut et pour la Cour qui a rendu
l'arrêt Est-ce bien le cas en l’espéce?

7 Du côté de la Yougoslavie, le débat sur son appartenance ou non a
l'Organisation des Nations Unies était ouvert dès le lendemain de son
éclatement, il a pris une tournure encore plus aigue au lendemain de sa
déclaration du 27 avril 1992 selon laquelle elle assurait la continuité de
PEtat et de la personnalité juridique internationale de l’ancienne Répu-
blique fédérative socialiste de Yougoslavie, en effet, cette déclaration a
été vigoureusement contestée par les autres Etats issus de l’ex-Yougosla-
vie pour différents motifs, essentiellement politiques, notamment et pré-
cisément à propos de l’appartenance à l’Organisation des Nations Unies,
ils estiment que la nouvelle Yougoslavie doit être sur un pied d’égalité
avec eux, qu’elle ne saurait être le continuateur de l’ancienne Yougoslavie
à laquelle ils ont également appartenu et qu’elle devrait faire une demande
d'admission et être successeur au même titre qu'eux

8 Le débat est porté devant le Conseil de sécurité et l’Assemblée géné-
rale qui ont refusé la continuité automatique, requis une demande
d’admission et suspendu la participation de la Yougoslavie aux travaux
de l’Assemblée générale C’est à ce moment que le problème de l’appar-
tenance à l'Organisation des Nations Unies entre dans une zone grise
sans pouvoir être tranché clairement, ainsi que le confirme la note du
secrétaire général adjoint du 29 septembre 1992 Toutes les prises de posi-
tion, quel que soit leur statut juridique et quelles que soient les contra-
dictions réelles ou potentielles qu’elles peuvent receler, sont la preuve
évidente que non seulement ce fait n’est pas nouveau, mais qu’il a préoc-
cupé la Yougoslavie, les autres Etats issus de son éclatement et la

69
73 DEMANDE EN REVISION (OP IND MAHIOU)

communauté internationale, dont l'Organisation des Nations Unies
Celle-ci a mis un terme à une incertitude lorsque la Yougoslavie s’est fina-
lement décidée à demander son admission désormais, à compter du
1% novembre 2000, la Yougoslavie est effectivement Membre de l’Orga-
nisation des Nations Unies, cela est incontestable et clarifie un problème
pour l’avenir, mais cela ne résout pas et n’efface pas rétroactivement la
situation antérieure, c’est-à-dire les divergences relatives au statut de la
Yougoslavie vis-à-vis de l'Organisation des Nations Unies avant son
admission du 1% novembre 2000 Certes, on peut regretter la «com-
plexité», les «difficultés» ou les «contradictions» de la situation ainsi
créée à l’époque et qui a persisté, mais cette situation a existé et demeure
dans le même état aujourd’hui

9 Le fait était donc bel et bien connu, entre 1992 et 1996, de tout le
monde et surtout de la Partie qui s’en prévaut aujourd’hui, même sl
pouvait exister une grande incertitude sur la réponse exacte à apporter au
problème posé En tout cas, il y avait suffisamment d’éléments sérieux et
troublants pour alerter la Yougoslavie et l’inciter à s’interroger sur sa
situation vis-à-vis de l'Organisation des Nations Unies Dans d’autres cir-
constances, pourtant à certains égards plus favorables aux requérants, la
Cour n’a pas hésité à contester le caractère inconnu du fait invoqué et à ti-
rer les conséquences de l’absence ou du manque de diligence pour prendre
connaissance dudit fait Ainsi, en l’affaire des Pécheries dans laquelle le
Royaume-Uni avait affirmé ne pas avoir connaissance d’un décret nor-
végien de 1869 concernant la délimitation de la mer territoriale, elle a
déclaré que «Puissance maritime traditionnellement attentive au droit de
la mer et particulièrement attachée à la défense de la liberté des mers, le
Royaume-Uni n’a pu ignorer le décret de 1869» (CIT J Recueil 1951,
p 139) Dans une autre affaire, celle de la Demande en revision et en
interprétation de l'arrêt du 24 février 1982 en l'affaire du Plateau conti-
nental (Tunisie/Jamahiriya arabe libyenne) (Tunisie c Jamahiriya arabe
libyenne), la Cour a reproché à la Tumste, à propos de la délimitation
d’une concession libyenne, de n’avoir pas cherché «à s’informer des coor-
données de la concession de manière à établir l’ampleur précise de l’empié-
tement sur ce qu’elle considérait à l’époque comme plateau continental
tumsien» (C 1J Recueil 1985, p 205, par 24) Or, en l'espèce, le débat
sur l’appartenance ou non-appartenance de la Yougoslavie à l’Organisa-
tion des Nations Unies non seulement n’était un secret pour personne,
mais 1l était au cœur de controverses internationales faisant planer une
incertitude qui ne pouvait, pendant la même période, qu’en susciter
d’autres sur les rapports internationaux de la Yougoslavie, y compris sur
sa situation au regard du Statut de la Cour et de la convention sur le
génocide Nous ne sommes pas dans le cas de l’affaire Shreck évoquée à
propos des réclamations américano-mexicaines où une sentence arbitrale
s’est fondée sur la nationahté américaine d’une personne pour statuer,
alors que celle-c1 s’est révélée erronée, puisque l'intéressé avait la natio-
nalité mexicaine, la découverte de la nationalité réelle constitue un fait
nouveau inconnu du tribunal et justifiant une demande en revision (voir

70
74 DEMANDE EN REVISION (OP, IND MAHIOU}

J B Moore, History and Digest of the International Arbitrations to
which the United States has been Party, 1898, vol. IT, p 1357) Ici, nous
sommes plutôt dans un autre contexte, comme celui du Royaume-Uni ou
de la Tunisie, où la Yougoslavie aurait dû se montrer plus vigilante en
cours de procédure pour s'interroger plus sérieusement sur son compor-
tement et, surtout, mterroger au moment opportun et plus légitimement
la Cour pour trouver une solution au problème pose

10 Si le problème était donc clairement posé pour la Partie deman-
dant la revision, 11 l'était également, et par voie de conséquence, devant la
Cour dès que celle-c1 a eu à se prononcer sur la demande en indication de
mesures conservatoires pour rendre son ordonnance du 8 avril 1993 Sans
en faire alors un point htigieux, la Yougoslavie admet —- ainsi que le rap-
pelle d’ailleurs sa requête introductive d'instance — les «complexités» et
«controverses» qui entourent sa situation vis-à-vis de l’Organisation des
Nations Unies et qui, au demeurant, n’ont pas échappé à la Cour En
statuant sur sa compétence et la recevabilité de la requête, la Cour avait
connaissance de toutes les questions de droit et de fait pouvant se poser,
mais elle a estimé qu’elle n’avait pas besoin, en l'espèce, de prendre en
considération la qualité de la Yougoslavie pour se prononcer L’un des
considérants de la Cour est, à cet égard, éloquent

«Considérant que, si la solution adoptée ne laisse pas de susciter
des difficultés juridiques, la Cour n’a pas à statuer définitivement au
stade actuel de la procédure sur la question de savoir si la Yougo-
slavie est ou non membre de l'Organisation des Nations Unies et, à
ce titre, partie au Statut de la Cour» (Application de la convention
pour la prévention et la répression du crime de genocide (Bosnie-
Herzégovine c Yougoslavie (Serbie et Monténégro )), mesures conser-
vatoires, ordonnance du 8 avril 1993, CIJ Recueil 1993, p 14,
par 18).

11 Si, dans la suite de son examen de l’affaire, la Cour n’a pas eu à se
préoccuper, à juste titre, de l'appartenance ou non-appartenance à l’Orga-
msation des Nations Unies, c’est parce que non seulement la Yougoslavie
ne l’a pas invitée à le faire, mais celle-ci a persisté dans sa position pour
maintenir sur ce point «[le] flou et [les] difficultés» (voir requête de la
Yougoslavie du 24 avril 2001, p 17), les «controverses et difficultés »
(hid, p 21), les «indications contradictoires» (ibid p 25), les «com-
plexités et controverses» (:bid , p 27) auxquelles elle se réfère abondam-
ment dans sa demande en revision.

12 Au demeurant, même après avoir introduit sa demande en revision
du jugement du 11 juillet 1996, le comportement de la Yougoslavie n’en
reste pas moins ambigu et contradictoire puisque, tout en contestant la
compétence de la Cour et en disant n'être pas hée par la convention sur le
génocide, elle est Partie demanderesse devant la Cour et le demeure
encore aujourd’hui dans d’autres affaires En effet, pour mtroduire et jus-
tifier les requêtes du 29 avril 1999 contre dix membres de l'OTAN (Alle-
magne, Belgique, Canada, Espagne, Etats-Unis d’Amérique, France,

71
 

 

75 DEMANDE EN REVISION (OP IND MAHIOU)

Itahe, Pays-Bas, Portugal et Royaume-Uni) dans les affaires relatives à la
Licéité de l'emploi de la force, la Yougoslavie invoque les mêmes bases de
competence que celles retenues par la Cour dans son arrêt de 1996, c’est-
à-dire sa déclaration d’acceptation de la juridiction obligatoire de la Cour
ainsi que l’article IX de la convention sur le génocide, et c’est sur ces
mêmes bases que la Cour a rendu ses ordonnances du 2 juin 1999 concer-
nant les demandes en mdication de mesures conservatoires Sur ces dix
affaires, huit sont toujours pendantes devant la Cour, tandis que les deux
autres requêtes dirigées contre l'Espagne et les Etats-Unis ont été rejetées
en raison de l'effet des réserves spectfiques apportées par ces deux Etats à
la convention sur le génocide

13 En outre, l'ampleur et la longueur des débats qui entourent l’appar-
tenance de la Yougoslavie à l'Organisation des Nations Unies montrent
que tout le monde avait ce fait à l’espnit tout en divergeant, comme nous
l'avons dit précédemment, sur la solution exacte à lui apporter, ces diver-
gences apportent precisément les éléments de preuve empêchant de parler
d’un fait «nouveau» et inconnu de la Partie qui demande la revision et de
la Cour qui s’y est référée dans l’ordonnance du 8 avril 1993 et qui, en
toute connaissance de cause, a rendu l’arrêt de 1996 sans en tenir compte
puisque cela ne lui était pas demandé et ne lus était pas nécessaire

14 En conclusion, et sans qu’il soit besoin de soulever la question du
forum prorogatum déjà débattue à propos des nouvelles demandes en
indication de mesures conservatoires en 1993 (voir notamment l’opinion
individuelle de M Lauterpacht, juge ad hoc, CI J Recueil 1993, p. 416-
421) et des exceptions préliminaires en 1996, il apparaît clairement qu'il
n'y a pas de fait nouveau mais tout simplement une nouvelle représenta-
tion ou qualification de la même réahté par la Yougoslavie dont le com-
portement a change dans le bon sens — et il convient de s'en réjouir —
mais sans effacer le comportement fautif antérieur Alors même que la
question de son statut était pendante devant les Nations Unies tout au
long de l’instance engagée devant la Cour, non seulement la Yougoslavie
n’a pas cherché les voies et moyens d’une clarification, mais elle a conti-
nué à maintenir l’ambiguité et a la prolonger jusqu’a aujourd’hui comme
indiqué au paragraphe 12 ci-dessus. Les autorités actuelles de la Yougo-
slave ne sont pas à l’origine de ce comportement fautif qui incombe à
celles qui les ont précédées, toutefois, cela ne change rien en termes de
responsabilité car la faute est imputable à l'Etat concerné même s'il y a eu
un changement d’autorités et une amorce de changement de politique
juridique

{Signé) Ahmed MaHiou.

72

 

 
